In a personal injury action, plaintiffs appeal (1) on the ground of inadequacy, from a judgment of the Supreme Court, Kings *895County, entered August 20, 1979, which, upon a jury verdict, is in favor of (a) the infant plaintiff in the principal sum of $35,000 and (b) Edna Wedin in the sum of $2,112, and (2) from a prior order of the same court, dated April 20, 1979, which denied their motion to set aside the jury verdict as insufficient and inadequate. Appeal from the order dismissed, without costs or disbursements (see Matter of Aho, 39 NY2d 241, 248). Judgment insofar as it is in' favor of plaintiff Edna Wedin affirmed, without costs or disbursements. Judgment insofar as it is in favor of the infant plaintiff reversed, on the law, without costs or disbursements, and, as between said plaintiff and defendants, action severed and new trial granted limited to the issue of damages only unless, within 30 days after service upon defendants of a copy of the order to be made hereon, with notice of entry, defendants shall serve and file in the office of the clerk of the trial court a written stipulation consenting to increase the verdict in favor of the infant plaintiff to $100,000, and to the entry of an amended judgment accordingly, in which event the judgment in favor of the infant plaintiff, as so increased and. amended, is affirmed, without costs or disbursements. The damages awarded the infant plaintiff were inadequate to the extent indicated herein. Damiani, J.P., Gibbons, Margett and O’Connor, JJ., concur.